Citation Nr: 0025182	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  98-10 528A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Los Angeles, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA).

Service connection for PTSD was established in March 1998 
effective in March 1996 and initially assigned a 30 percent 
evaluation.  The veteran contends that a higher evaluation is 
appropriate and he has timely perfected this appeal.


REMAND

In association with  this claim the veteran has been afforded 
a social industrial survey and 2 VA examinations.  The 
impression of the Licensed Clinical Social Worker who 
administered the November 1997 social industrial survey was 
that the veteran was unable to meet the demands of employment 
at that time.  However, it was difficult to determine to what 
extent his impairment was the result of substance abuse, 
withdrawal from drugs or PTSD.  It was also difficult to 
determine whether the veteran would be employable in the 
future.  The Social Worker felt that without a sustained 
period of abstinence, an accurate evaluation of this 
veteran's situation would be difficult if not impossible.

The January 1998 VA examination was administered by a staff 
physician.  In association with the examination the veteran 
completed the Minnesota Multiphasic Personality Inventory II.  
The results were invalid due to extremely elevated validity 
scales indicating either random responses or confusion at the 
time of testing.  The examiner felt that the veteran met the 
criteria for a diagnosis of PTSD and he assigned a score on 
the Global Assessment of Functioning Scale (GAF) of 50, 
current and highest in the past year.  

A psychologist administered the November 1999 VA examination.  
The results of Personality Assessment Inventory given at that 
time were considered invalid due to a highly elevated score 
on a validity scale reflecting negative impression 
management.  Possible explanations for the invalid profile 
included providing distorted or exaggerated responses for 
secondary gain; or a plea for help from an extremely 
distressed individual.  The examiner noted that the veteran 
had not had any sustained period of sobriety since the onset 
of his PTSD symptoms.  It was therefore unclear to what 
extent his substance abuse had contributed to his PTSD 
symptoms or related interpersonal problems.  This made it 
difficult to ascertain which diagnosis was primary with 
regard to severity or chronology.  

In addition to a less than clear medical picture, the Board 
notes that pertinent records are not in the veteran's claims 
file.  It is evident from an examination of the record that 
the veteran has filed a Social Security claim; that he has 
received weekly psychotherapy sessions at the Vet Center in 
San Bernardino, California during a period to include October 
1998; that he underwent detoxification at the Tripler Army 
Medical Center in March and April 1994 which included group 
sessions for PTSD; and that he received inpatient treatment 
at a Salvation Army Addiction Treatment Facility from April 
to June 1994.  The records associated with this treatment 
would likely be pertinent to the veteran's claim.  Moreover, 
to the extent that some of these records are in VA's 
possession an attempt to obtain those reports must be made.  
38 U.S.C.A. § 5103(a) (West 1991); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (holding that documents 
which were not actually before the adjudicators but had been 
generated by VA employees or submitted to VA by claimant 
were, "in contemplation of law, before the Secretary and the 
Board and should be included in the record").  Records in the 
possession of the VA are deemed to be constructively of 
record.  Therefore, they must be obtained.  Id.

In light of VA regulations, the medical evidence regarding 
the veteran's level of disability, and the state of the 
record, the Board concludes that an informed decision in this 
matter cannot be made without further development.  The Board 
regrets the delay a Remand might cause; however, in the 
interest of making a fair and just determination, the matter 
of entitlement to a total rating on the basis of individual 
unemployability is hereby REMANDED to the RO for completion 
of the following directives:

1.  The RO should request that the 
veteran provide the names and addresses 
of all health care providers who have 
treated him for PTSD as well as the 
approximate dates of such treatment.  
Then, after obtaining any necessary 
authorization from the veteran, the RO 
should obtain copies of those treatment 
records not already of record.  Records 
of the treatment identified above should 
also be obtained whether or not they are 
identified by the veteran.

2.	The Board refers the RO to the 
reference to a Social Security 
Administration (SSA) claim in the 
"Psychiatric History" section of the 
November 1997 Social/ Industrial Survey.  
The RO should ascertain if the veteran is 
receipt of SSA disability benefits.  If 
so, the RO should obtain from the Social 
Security Administration a copy of the 
award determination and copies of any 
medical reports upon which it based its 
award of benefits to the veteran, as well 
as copies of any medical records utilized 
in determining the veteran's continued 
entitlement to such benefits.  
38 U.S.C.A. § 5106 (West 1991).  
38 C.F.R. § 3.201(a).  See Martin v. 
Brown, 4 Vet. App. 136, 140 (1993).

3.  RO should arrange for a VA 
psychiatric examination of the veteran in 
order to evaluate the extent of the 
veteran's service connected PTSD.  The 
claims folder, containing the requested 
medical records and a copy of this 
remand, should be made available to the 
examining physician in conjunction with 
the evaluation.  The RO should instruct 
the examiner to review the entire record 
in conjunction with the examination.  
Testing should be administered in 
conjunction with the examination as the 
examiner deems appropriate.

The examiner should provide an estimate 
of the veteran's total disability, and to 
the extent possible, offer an opinion 
identifying to what degree the veteran's 
disability is attributable to service-
connected conditions.  If a medically 
justified opinion is impossible to 
formulate in this regard, the examiner 
should so indicate.

4.  The RO should then review the 
veteran's claim.  All pertinent law and 
regulations should be considered.  If the 
veteran's claim remains denied, he and 
his representative should be provided 
with a supplemental statement of the 
case, which should include, but not be 
limited to, all additional pertinent law 
and regulations and a complete discussion 
of the action taken on the veteran's 
claim.  Applicable response time should 
be allowed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




